PTo mm 1957 (Rev sizooe_)
ome No. 0651-0050 (E><p. 04/2009)

Response to Office Action

 

The table below presents the data as entered.

 

 

 

SERIAL NUMBER 78534102
LAW OFFICE ASSIGNED LAW OFFICE 113
MARK SECTION (no change)

 

GOODS AND/OR SERVICES SECTION ((]28)(current)

 

INTERNATIONAL CLASS 028

 

 

DESCRIP'I`ION

 

Toy action figures and accessories therefor, novelty toy figures, toy vehicles, playsets, playthings, costumes and related
accessories, stuffed toys and plush toys

 

FILING BASIS Section 1(b)

 

Gool)s AND/oR sERVICEs SECTION (028)(pr0posed)

 

 

 

 

1NTERNATIONAL CLASS 028
DESCRIPTION Toy action figures and accessories therefor
FILING BASIS Section l(b)

 

GOODS AND/oR sERvICES sEchoN (041)(110 change)
coons ANl)/on sEvacEs sEcTION (025)(¢12§§ added)

 

 

INTERNATIONAL CLASS 025

 

 

DESCRIPTION

 

Costumes, namely Wrestling costumes and masks for children and teenagers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

_ FlLlNG BAsIs Section 1(b)
ADDITIONAL STATEMENTS SECTION
NAME(S), PORTRAITS(S), SIGNATURE(S) OF "The name(s), portrait(s), and/or signature(s) shown in the mark identifies
INDIVIDUAL(S) JEFF JARRETT , Whose consent(s) to register is submitted."
CONSENT FILE NAME(S) \\TlCRS\EXPORT7\IMAGEOUT7 \785\341\785 34102\xmll\RO
AOOOZ.JPG
PAYMENT SECTION
NUMBER or CLASSES 1
FEE PER CLASS 325
TOTAL FEES DUE 325
SIGNATURE SECTION
DECLARATION SIGNATURE /Robert L. Brewer/
SIGNATORY NAME Robei“t `L. Brewer
SIGNATORY POSITION AttOl'ney
SIGNATURE DATE 01/19/2006 EleBlT

 

    
     
 

D#: 2@>

Case 3:18-cV-OO749 Document 27-2 Filed 11/01/18 Page 1 of 5 Pa¢ ~

 

 

REsPoNsE siGNATURE /Robeir L. Brewer/

 

 

 

SIGNATORY NAME Robeit L. Brewer
sIGNAToRY PosirioN Attomey
siGNATURE DATE 01/19/2006

 

FILING INFORMATION SECTION
SUBMIT DATE Thu Jan 19 17:13:16 EST 2006

USPTO/ROA-XX.XXX.XXX.XXX~
20060119171316514626-7853

TEAS STAMP 4102-3207756cfd9664d51612
9293d7563290f0-DA-505-200
60119163910114373

 

 

 

 

 

 

 

PTO For=’n 1957 {Rev 5."2006)-
OME N04 065‘; -0050 (E><p. 04/2009)

, Response to Off“ice Action
To the Commissioner for Trademarks:

Application serial no. 78534102 has been amended as follows:
Classification and Listing of Goods/Services

Applicant hereby amends the following class of goods/services in the application as follows:

Cuirent: Class 028 for Toy action figures and accessories therefor, novelty toy figures, toy vehicles, playsets, playthings, costumes and related
accessories, stuffed toys and plush toys

Original Filing Basis: l(b).

Proposed: Class 028 for Toy action figures and accessories therefor

Applicant hereby adds the following class of goods/services to the application:

New:

Class 025 for Costumes, namely wrestling costumes and masks for children and teenagers

Section l(b), The applicant has a bona fide intention to use or use through the applicant's related company or licensee the mark in commerce on
or in connection withthe identified goods and/or services as of the filing date of the application (15 U.S.C. Section 1051(b)).

Additional Statements
"The name(s), portrait(s), and/or signature(s) shown in the mark identifies JEFF JARRETT , Whose consent(s) to register is submitted."
Consentl

Fees
Fee(s) in the amount of $325 is being submitted

Declaration Signature

If the applicant is seeking registration under Section l(b) and/or Section 44 of the Trademark Act, the applicant had a bona fide intention to use
or use through the applicant's related company or licensee the mark in connnerce on or in connection with the identified goods and/or seivices as
of the filing date of the application 37 C.F.R. Secs. 2.34(a)(2)(i); 2.34 (a)(3)(i); and 2.34(a)(4)(ii). lf the applicant is seeking registration under
Section l(a) of the Trademark Act, the mark Was in use in commerce on or in connection with the goods or services listed in the application as of
the application filing date. 37 C.F.R. Secs. 2.34(a)(1)(i). The undersigned, being hereby wained that willful false statements and the like so made
are punishable by fine or imprisonment, or both, under 18 U.S.C. §1001, and that such willful false statements may jeopardize the validity of the
application or any resulting registration, declares that lie/she is properly authorized to execute this application on behalf of the applicant; he/she
believes the applicant to be the owner of the nademark/seivice mark sought to be registered, or, if the application is being filed under 15 U.S.C.
§1051(b), lie/she believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person,
firm, corporation, or association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance
thereto as to be likely, When used on or in connection With the goods/services of such other person, to cause confusion, or to cause mistake, or to

Case 3:18-oV-OO749 Dooument 27-2 Filed 11/01/18 Page 2 of 5 Page|D #: 206

deceive; that if the original application was submitted unsigned, that all statements in the original application and this submission made of the
declaration signer's knowledge are ti'ue; and all statements in the original application and this submission made on information and belief are
believed to be true.

Signature: /Robeit L. Brewer/ Date: 01/19/2006
Signatory`s Name: Robert L. Brewer
Signatoiy's Position: Attomey

Response Signature

Signature: /Robeit L. Brewer/ Date: 01/19/2006
Signatory's Name: Robert L. Brewer
Signatoiy’s Position: Attomey

RAM Sale Number: 505
RAM Accounting Date: 01/20/2006

Serial Number: 78534102

lnteinet Transmission Date: Thu Jan 19 17:13:16 EST 2006

TEAS Stamp: USPTO/ROA-XX.XXX.XXX.XXX-200601 191713165
14626-78534102-3207756cfd9664d516129293d
7563290f0-DA-505-20060119163910114373

Case 3:18-oV-OO749 Dooument 27-2 Filed 11/01/18 Page 3 of 5 Page|D #: 207

 

CONSENT
I, Jeff Jarrett, hereby give consent to the registration of the trademark, JEFF .lARRETT
(Serial No. 78/534,102), for "costumes, namely Wrestling costumes and masks for children and
teenagers” in International Class 25, “toy action figures and accessories therefor” in International
Class 28 and “entertainment services, namely wrestling exhibits and performances by a
professional wrestler and entertainer; providing wrestling news and information via a global
computer network” in Intemational Class 41, and authorize the registration of the name as a

trademark for such goods and services with the United States Patent and Tradeniark Office.

Case 3:18-oV-00749 Dooument 27-2 Filed 11/01/18 Page 4 of 5 Page|D #: 208

RAI\/l SALE NU|\/lBER; 505
RA|\/| ACCOUNT|NG DATE: 20060120

|NTERNET TRANSN||SS}O|\| DATE SERlA|_ NUI\/lBERI

2006/01/19 78/534'|02

Description Fee Transaction Fee Numbei‘ Of Total Fees
Code Date Classes Paid

New App 7001 2006/01/19 325 l 325

Case 3:18-oV-00749 Dooument 27-2 Filed 11/01/18 Page 5 of 5 Page|D #: 209

